DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on four applications filed in China on 8/26/19.  It is noted, however, that applicant has not filed certified copies of the Chinese applications as required by 37 CFR 1.55.

Claim Objections
Claims are objected to because of the following informalities:  
Regarding claim 10, Applicant recites “a third manual switch”, however the claim lacks antecedent basis for a second and third manual switch.  For examination purposes, Examiner treats the claim as dependent on claim 8, thus providing the requisite antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al (US 2019/0242563).
Regarding claim 1, Xu discloses a ceiling light apparatus comprising: a base plate (generally 1 excluding light passing cover portion 113,111) with a center protrusion portion 121, a peripheral protrusion portion (collective 14) and a peripheral wall (outermost wall portion of 1 which has snaps 16 on interior of the wall), the center protrusion portion forming a center container, the peripheral protrusion portion (collective 14) having a connector structure (at least collective 141) for connecting to a ceiling connector; a light passing cover (113,111) with the same shape as the base plate and a peripheral edge of the light passing cover being fixed to the peripheral wall of the base plate; a driver 4 disposed in the center protrusion portion; and a light source module (2,3) disposed at a same side of the base plate as the driver with a light emitting direction facing to the light passing cover (see at least Figures 1-10 and paragraphs .  
Regarding claim 2, the connector structure 141 of the peripheral protrusion portion of the base plate in Xu comprises multiple connection holes 141 for fixing to the ceiling connector.  

Regarding claim 12, the light source module in Xu comprises multiple light source units 21 (see Figure 4 and paragraph [0034]; alternatively see Figure 10).  
Regarding claim 13, each light source unit in Xu comprises a U-shaped substrate mounted with LED modules 3 (see again Figure 4 and paragraph [0034]; alternatively see Figure 10).  
Regarding claim 14, the base plate in Xu has clips 16 for fixing the multiple light source units (see at least Figures 3 and 5 and paragraph [0029]).  
Regarding claim 16, the light passing cover in Xu can comprises multiple lenses respectively covering the multiple light source units (see at least Figure 10).
Regarding claim 17, the base plate in Xu has clips 16 for fixing the multiple light source units and the clips are manually rotatable by a user for adjusting an output light angle of corresponding light source unit (see at least Figures 3 and 5 and paragraph [0029]; Examiner notes that the entire unit in Xu, which includes clips 16, can be manually rotated to adjust the output angle).  
Regarding claim 18, the light source module in Xu is a ring shaped light source (see at least Figure 4).
Regarding claim 19, the apparatus in Xu further comprises a conductive layer (at least 43) fixed to the base plate for providing electricity connection between the driver 4 and the light source module (2,3) (see at least Figure 4 and paragraph [0035]).
.    

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Xu generally teaches that a controller can be connected to connector 42 and include a switch (see at least paragraph [0036]), but does not specifically teach or suggest that the switch be a manual switch located at an external surface on the peripheral wall of the base plate 1.  Accordingly the claim is deemed patentable over the prior art of record.   Claims 4-10 are allowable in that they are dependent on, and further limit claim 3.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875